            Case 3:20-cv-00917-HZ        Document 187            Filed 10/12/20   Page 1 of 2



    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                   3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all        SUPPLEMENTAL DECLARATION OF
    others similarly situated, MICHELLE                 NAOMI SHEFFIELD
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others          (In Support of Defendant City of Portland’s
    similarly situated, ALEXANDRA JOHNSON,              Response to Plaintiffs’ Amended Motion for
    in an individual capacity and on behalf of          Finding of Contempt and for Sanctions
    themselves and all others similarly situated,       Against Defendant City of Portland)

                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.

    I, Naomi Sheffield, Deputy City Attorney, declare as follows:

           1.     Attached to this declaration as Exhibit J is a true and correct copy of PPB

    Forensic and Evidence Division Video 20-ED-36345 taken the evening of June 30, 2020 by a

     PPB Criminalist.
Page 1 – SUPPLEMENTAL DECLARATION OF NAOMI SHEFFIELD

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 187            Filed 10/12/20   Page 2 of 2




           2.      I make this declaration in support of in support of Defendant City of Portland’s

    Response to Plaintiffs’ Amended Motion for Finding of Contempt and for Sanctions Against

    Defendant City of Portland.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED: October 12, 2020.


                                                  /s/ Naomi Sheffield
                                                  Naomi Sheffield




Page 2 – SUPPLEMENTAL DECLARATION OF NAOMI SHEFFIELD

                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
